Citation Nr: 1417811	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-10 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a right knee disability, status-post contusion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from January 1981 to June 1984, August 1991 to July 1992, October 2001 to August 2002, and from February 2003 to June 2003.

This matter initially came before the Board of Veterans' Appeals  (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In January 2011, the Board remanded the issue of an increased rating for a right knee disability for further development.  In February 2013, the Board denied the issue of a disability rating in excess of 10 percent for a right knee disability, status-post contusion and meniscus damage and granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the period from September 17, 2009 to November 12, 2009.  The Veteran appealed the Board's denial of a disability rating in excess of 10 percent for the right knee disability.  In an Order, dated in October 2013, the U.S. Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) dated in October 2013, and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) include VA medical records from 2009 to 2013.  The VBMS also includes the Veteran's July 2013 authorization for VA to obtain outstanding records.  Other records associated with the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the JMR dated in October 2013, the parties agreed that the August 2011 VA examination is inadequate and a remand is required for the Board to obtain a new examination that adequately addresses functional impairment during flare-ups.  They noted that although the Veteran complained of pain, the examiner did not indicate where the pain set in or how much additional functional loss might be expected due to flare-ups.  The parties also determined that the Board's reasons or bases in addressing whether a separate rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5258 was inadequate.  They noted that the Board found that the Veteran's complaint of locking was not credible because it was inconsistent with his range of motion reported on examinations.  The parties determined that either the Board inadequately explained its conclusion or based its reasoning on its own medical determination, which is impressible under relevant case law.  They further found that the April 2011 VA examiner did not mention locking and on remand the new examiner should be instructed to specifically address whether the Veteran's right knee suffers from locking.  

Lastly, the parties agreed that an August 2011 MRI report could not be located in the file and steps needed to be taken to ensure that it was in the record and made available to the examiner.  The Board notes that an August 2011 MRI report of the right knee is on Virtual VA, however in compliance with the JMR instructions will request confirmation that this is the complete written report.  

Finally, in an authorization form, VA Form 21-4142 dated in July 2013 and posted on VBMS, the Veteran indicated that he received treatment at the VA outpatient clinic in Texarkana, Arkansas, and the VA hospital and outpatient clinics in Shreveport, Louisiana.  His most recent VA medical records in the file are dated in August 2013 and an attempt should be made to obtain any outstanding VA medical records from August 2013 to the present.  


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records from August 2013 to the present from the VA outpatient clinics in Texarkana, Arkansas and Shreveport, Louisiana and the VA hospital in Shreveport, Louisiana.  

2. Confirm in writing that the August 2011 MRI report of the right knee associated with Virtual VA is the complete and final report.  If it is not, associate the final report with the file.  

3. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

4. After obtaining all available outstanding records, schedule the Veteran for a VA examination to evaluate his right knee disability.  The paper file, electronic files on Virtual VA and VBMS, and the complete August 2011 MRI report of the right knee should be made available to and reviewed by the examiner in connection with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a.) The evaluation of the right knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets in or whether it is present throughout the range of motion.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  The examiner must address how much additional functional loss may be expected due to flare-ups and on repetitive use.  This determination also should be expressed, if feasible, in terms of the degree of additional range of motion loss.  The examiner should determine whether there is lateral instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation. 

b.) The examiner must also address whether there is effusion, whether the knee locks and if so the frequency of the locking.  In conducting this evaluation, the examiner must also address the August 2011 MRI findings.  The examiner should comment on whether there is ankylosis with full extension or in slight flexion between zero and 10 degrees.  

c.) The evaluation of any residual scars should address the severity of each scar, including the size of each scar, whether it is deep, superficial, linear, nonlinear, unstable, painful, causes limitation of motion, and any other findings that are relevant.  
   
5. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



